Judgment modified by striking therefrom the following: “ and it is further Ordered, Adjudged and Decreed, that the plaintiff, Esther V. Litt is not entitled to any support or maintenance from the defendant, Sol Litt.” As so modified the judgment is unanimously affirmed,, without costs. In our opinion the Special Term was without authority to make that part of the judgment, inasmuch as the defendant did not counterclaim for a separation, and no judgment of separation was given in his favor, thereby leaving the matrimonial status of the parties unchanged by the dismissal of the plaintiff’s amended complaint. Findings of fact numbered eighth and ninth and the second conclusion of law are reversed. Present — Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ.